Citation Nr: 1613261	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  06-18 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, other than depression.

2.  Entitlement to an initial rating in excess of 10 percent for depression.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to December 1977 and from October 1981 to March 1984.

These matters are before the Board of Veterans' Appeals on appeal from November 2005 and December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issues of service connection for a psychiatric disorder other than depression and entitlement to a higher initial rating for depression were most recently before the Board in September 2010, when they were remanded for further development.  Although the matter was previously referred to the Agency of Original Jurisdiction (AOJ), entitlement to a TDIU is an element of the Veteran's appeal of the initial rating assigned for depression because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran appeared at a hearing before a Veterans Law Judge (VLJ) in March 2008.  A transcript of the hearing is associated with the claims file.

In January 2016, the Board sent the Veteran a letter informing him the VLJ who conducted the March 2008 hearing was no longer with the Board.  The Board offered the Veteran the opportunity to appear at a hearing before another VLJ who would ultimately make the final determination regarding his appeal.  See U.S.C.A. §7107(c) (West 2014); 38 C.F.R. § 20.7 (2015).  The Board indicated it would presume the Veteran did not want another hearing if he did not respond within thirty days of letter.  The Veteran has not responded to the letter; therefore, the Board presumes he does not want to appear at a new hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

In April 2011, a VA examiner provided an opinion that indicates the psychiatric disability, claimed as anxiety/panic disorder, was not the result of the Veteran's service or his service-connected disability, to include depression.  The examiner did not address whether the Veteran's service-connected disabilities, to include depression, aggravated the currently diagnosed anxiety/panic disorder.  An opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).  Thus, further development is necessary.

The issue of service connection for a psychiatric disability, claimed as anxiety/panic disorder, is inextricably intertwined with the appeal of the initial rating assigned for depression, to include TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Notably, the April 2011 opinion does not address whether it is possible to separate the effects of the claimed anxiety/panic disorder from the Veteran's service-connected depression.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination, preferably with an examiner other than the April 2011 examiner, to determine whether the Veteran's current anxiety/panic disorder is at least as likely as not proximately due to, or aggravated by, his service-connected disabilities, to include depression.  The examiner must specifically address causation and aggravation with regard to secondary service connection.

The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the psychiatric disability prior to aggravation by the service-connected depressive disorder.

If the examiner determines the Veteran's current anxiety/panic disorder is not proximately due to, or aggravated by, his service-connected disabilities, to include depression, the examiner must address whether the symptoms of the anxiety/panic disorder can be clearly separated from the symptoms of the service-connected depression.  If they can be separated, the examiner must clearly explain which symptoms are attributable to anxiety/panic disorder.

The examination report must include a complete rationale for all opinions provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

2.  Adjudicate the matter of TDIU and return to the Board only if the Veteran perfects a timely appeal as to this issue.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

